Case 5:21-cr-50014-TLB Document 47               Filed 09/10/21 Page 1 of 13 PageID #: 759




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA

 v.                                                           Criminal No. 5:21-CR-50014-001

JOSHUA JAMES DUGGAR

              UNITED STATES’ RESPONSE IN OPPOSITION TO
        DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO PRESERVE
                POTENTIALLY EXCULPATORY EVIDENCE

       Comes now the United States of America, by and through Dustin Roberts and Carly

Marshall, Assistant United States Attorneys for the Western District of Arkansas, and William G.

Clayman, Trial Attorney for the United States Department of Justice, and for its Response in

Opposition to the Defendant’s “Motion to Dismiss for Government’s Failure to Preserve

Potentially Exculpatory Evidence,” (Doc. 40), states:

                                        BACKGROUND

       At approximately 3:00 PM on November 8, 2019, law enforcement executed a federal

warrant to search the defendant’s used car dealership in Springdale, Arkansas. The warrant

authorized law enforcement to search the car lot and the two small, shed-like structures on the lot

based on evidence that the user of the Internet Protocol (“IP”) address assigned to the lot shared

child sexual abuse material over a peer-to-peer network in May 2019. When the law enforcement

officers arrived at the premises, they found the defendant, who had owned the dealership since

approximately 2018, and two other individuals. Law enforcement determined that one of these

individuals—identified as “Witness #3” in the defendant’s motion—worked at the car lot and

interviewed him. (Doc. 40 at 4). The individual told law enforcement that he began working at

the defendant’s car lot in June 2019, that he did not access the internet at work, and that the
Case 5:21-cr-50014-TLB Document 47                 Filed 09/10/21 Page 2 of 13 PageID #: 760




computer in the office on the car lot belonged to and was only used by the defendant. 1 This

individual also told law enforcement that he was very inexperienced with computers and did not

have social media accounts. After obtaining his consent, law enforcement manually reviewed the

contents of the individual’s phone on scene without the use of a forensic tool, found no evidence

of criminal activity on it, and returned the device to this individual.

       Following the execution of the search warrant, law enforcement interviewed multiple

individuals in connection with this investigation. One of these individuals—referred to as

“Witness #1” in the defendant’s motion—was interviewed on December 16, 2019. (Doc. 40 at 3).

This individual told law enforcement that he had purchased multiple vehicles from the defendant

but denied ever entering the small office on the defendant’s car lot without an employee present.

He demonstrated no familiarity with peer-to-peer file-sharing programs and said that he was not

in the vicinity of the car lot in May 2019. During the interview, the individual allowed law

enforcement to manually review the contents of his cell phone, which he had recently purchased

in approximately October 2019, without the use of a forensic tool. Law enforcement found no

evidence of child sexual abuse material on the phone and returned the device to this individual.

       On December 20, 2019, law enforcement interviewed another individual, referred to in the

defendant’s motion as “Witness #2.” (Doc. 40 at 4). During the interview, the individual advised

that he worked at the defendant’s car lot from 2017 to approximately September 2018, after which

he left to start his own business. This individual told law enforcement that the internet at the car

lot was password-protected and therefore not accessible to the public. He acknowledged using the




1
 According to records obtained from the defendant’s business, this individual received his first
paycheck from the defendant on May 31, 2019. There are no records of payment to any employees
who worked at the dealership on May 14 or May 15, 2019, when the user of the lot’s IP address
was sharing child sexual abuse material over the BitTorrent peer-to-peer network.
                                                  2
Case 5:21-cr-50014-TLB Document 47               Filed 09/10/21 Page 3 of 13 PageID #: 761




defendant’s computer when he worked at the car lot but demonstrated no familiarity with peer-to-

peer file-sharing programs and denied ever accessing pornography on the computer. He also

advised law enforcement that the defendant’s computer at the car lot had a program known as

“Covenant Eyes” installed on it, which would notify the defendant’s wife if the device was used

to view pornography, and that the defendant told him he struggled with a pornography addiction.

Finally, this individual reported that he did not believe “Witness #1” was computer savvy, and that

“Witness #1” had never mentioned using peer-to-peer file-sharing software. This individual also

allowed law enforcement to examine his cell phone during the interview. Law enforcement

observed no evidence of child sexual abuse material during this examination and returned the

device to the individual afterwards. Law enforcement did not create a forensic report or a forensic

image of the device.     Since speaking with this individual, law enforcement has reviewed

information indicating that he was incarcerated for the entire timeframe in May 2019 when the

user of the car lot’s IP address was sharing child sexual abuse material online.

       Evidence recovered from the defendant’s electronic devices seized during the execution of

the search warrant—including his Apple iPhone, his laptop computer, and his desktop computer

in the small office on the lot—has established that the defendant was on the lot in May 2019 when

his IP address was used to distribute child sexual abuse material over a peer-to-peer network and

used the computer in the small office on the lot to download child sexual abuse material.

                                          ARGUMENT

       The defendant now moves to dismiss the indictment in its entirety, arguing that the

government was required to seize for him the above three individuals’ cell phones—in two

instances without any semblance of legal process—extract all the data and content from those

devices, and produce the complete forensic image copies of those devices to him. (Doc. 40). The



                                                 3
Case 5:21-cr-50014-TLB Document 47                Filed 09/10/21 Page 4 of 13 PageID #: 762




defendant asserts that the forensic image copies of these phones might have contained information

indicating whether the owners of the devices used the Dark Web or peer-to-peer file-sharing

software and might contain metadata that would establish that the devices were in the vicinity of

the car lot when the defendant’s computer was used to download child sexual abuse material.

(Doc. 40 at 7). According to the defendant, the fact that the government has not provided him with

the forensic image copies and developed his defense for him constitutes a due process violation

that can only be remedied by dismissal of all criminal charges against him.

       The defendant is incorrect. The government cannot produce what it does not possess, and

the defendant’s suggestion that the government somehow failed to preserve forensic image copies

is baseless. As detailed above, two of these phones were manually reviewed, which could not

result in the creation of a forensic image copy, and the third was not imaged either. But even

assuming for the sake of argument that the opportunity to collect information qualifies as

constructive possession of that information, the defendant has failed to establish that his due

process rights were violated by the absence of these three forensic images under controlling Eighth

Circuit precedent because (1) the image copies have no apparent or potential exculpatory value,

(2) because law enforcement did not act in bad faith, and (3) comparable evidence is reasonably

available to him. In fact, because of law enforcement’s efforts to thoroughly investigate this

matter, the government has reason to believe that none of the three individuals were present on the

defendant’s car lot when his computer was used to download child sexual abuse material, fatally

undermining his current claims. Accordingly, his motion should be denied.

I.     The Government Cannot Preserve Evidence that it Does Not Possess

       As an initial matter, the defendant’s motion incorrectly frames the issue. The government

did not seize the cell phones belonging to the three individuals identified in his motion, nor did it



                                                 4
Case 5:21-cr-50014-TLB Document 47                Filed 09/10/21 Page 5 of 13 PageID #: 763




use any forensic tools to create forensic image copies of these devices.2 Indeed, the government

had no reason to seize those phones or create those images. There was no evidence that these

individuals were present on the car lot in May 2019 and reviews of their phones uncovered no

evidence of child sexual abuse material. In fact, as discussed above, there is significant evidence

that these individuals were not on the car lot at the relevant time. The information gleaned from

these individuals has been documented in reports provided to the defendant, along with recordings

of the interviews of these individuals. And, of course, the government advised the defense that no

forensic image copies of these devices were created during the investigation. (Doc. 40 at 5). Put

simply, the government cannot preserve what it does not have—in this case, forensic images of

various cell phones belonging to individuals who were not present on the car lot during the relevant

timeframe—and the government had no obligation to take investigative steps based on what the

defendant might want at some later date. See United States v. Natson, 276 F. App’x 933, 934–35

(11th Cir. 2008) (rejecting defendant’s speculation that the government “intentionally” refused to

develop evidence related to other suspects and noting that “the prosecution is not required to

disclose evidence it does not possess” or “develop exculpatory evidence for the defense”).3




2
  The defendant claims in another motion that the government treated the warrant to search his
used car dealership as “carte blanch authority to storm into the business nearly six months later,
seizing everything in sight,” Doc. 37 at 14, which is of course irreconcilable with his criticisms of
the government’s investigation during the search in the instant motion.
3
  See also United States v. Kraemer, 810 F.2d 173, 178 (8th Cir. 1987) (denying request to overturn
conviction based on defendant’s belief that potentially exculpatory evidence “was ‘available’ to
the government and that they ‘could have checked’” to see if it was obtainable); United States v.
Riley, 657 F.2d 1377, 1386 (8th Cir. 1981) (“While Brady requires the Government to tender to
the defense all exculpatory evidence in its possession, it establishes no obligation on the
Government to seek out such evidence.” (quoting United States v. Walker, 559 F.2d 365, 373 (5th
Cir. 1977)).
                                                 5
Case 5:21-cr-50014-TLB Document 47                 Filed 09/10/21 Page 6 of 13 PageID #: 764




       A review of the case that the defendant primarily relies upon in his motion—United States

v. Zaragoza-Moreira, 780 F.3d 971 (9th Cir. 2015)—confirms that he has misapprehended the

issue. In Zaragoza-Moreira, 780 F.3d at 976–82, the Ninth Circuit found a defendant’s due

process rights were violated where law enforcement recorded over a video of the defendant’s arrest

solely in its possession despite her formal request to preserve it. In that case, the video was critical

to corroborating a duress defense and her claim that she intentionally attracted the attention of law

enforcement when she was arrested to get help. Id. at 978–80. In this case, on the other hand, the

government did not save over or delete the forensic image copies of the three phones because, as

both parties know, there was no reason to create forensic images of those devices in the first place

and that asserted evidence did not exist.4

       At base, then, the defendant’s motion is nothing more than an after-the-fact criticism of an

investigation that has resulted in federal child sexual exploitation charges against him—criticism

that he will no doubt seek to inject into the trial in this matter, should this case proceed that far.

His perceived dissatisfactions with the investigation, however, are not grounds for dismissal of the

indictment. Accordingly, his motion should be denied.

II.    Even Assuming that the Government Constructively Possessed the Evidence the
       Defendant Now Seeks, the Defendant’s Due Process Rights Were Not Violated

       Even assuming, arguendo, that the government constructively possessed the evidence that

is the subject of the defendant’s instant motion—that is, the forensic image copies of the cell

phones—his motion should be denied because his due process rights were not violated by the

absence of that evidence. As the Eighth Circuit explained, “[u]nless the defendant can show bad



4
  Based on the defendant’s motion, it appears that he may be asserting an alibi defense. The
government has received no notice of his intent to introduce such a defense and formally requests
that the defendant notify the government of any intended alibi defense pursuant to Federal Rule of
Criminal Procedure 12.1(a).
                                                   6
Case 5:21-cr-50014-TLB Document 47               Filed 09/10/21 Page 7 of 13 PageID #: 765




faith on the part of law enforcement, ‘failure to preserve potentially useful evidence does not

constitute a denial of due process of law.’” United States v. Boswell, 270 F.3d 1200, 1207 (8th

Cir. 2001); see also United States v. LeBeau, 867 F.3d 960, 976–77 (8th Cir. 2017) (“Law

enforcement’s failure to preserve potentially exculpatory evidence violates due process if the

defendant can show that law enforcement acted in bad faith.”). “Moreover, the evidence must

have had apparent exculpatory value and comparable exculpatory evidence must not have been

reasonably available to the defendant.” United States v. Webster, 625 F.3d 439, 446 (8th Cir.

2010) (internal citations omitted). The Due Process Clause does not, however, “impos[e] on the

police an undifferentiated and absolute duty to retain and to preserve all material that might be of

conceivable evidentiary significance in a particular prosecution.” Arizona v. Youngblood, 488

U.S. 51, 58 (1988); see also California v. Trombetta, 467 U.S. 479, 488 (1984) (limiting duty to

preserve evidence to evidence that “might be expected to play a significant role in the suspect’s

defense.”).

       Here, the defendant has failed to establish that the asserted evidence was apparently or

potentially exculpatory, that the government acted in bad faith, and that the evidence is otherwise

unavailable. With respect to the first prong, there was and continues to be no reason to believe

that the three phones referenced in the defendant’s motion contained exculpatory information. As

explained above—but omitted from the defendant’s motion—law enforcement had no reason to

believe that any of the three individuals or their cell phones referenced in the defendant’s motion

were present on the car lot in May 2019 when the defendant’s IP address was sharing child sexual

abuse material online and when the defendant’s computer was used to download from the internet

such material. Subsequent investigation has only corroborated that belief.




                                                 7
Case 5:21-cr-50014-TLB Document 47                Filed 09/10/21 Page 8 of 13 PageID #: 766




       With respect to the individual identified by the defendant as “Witness #1,” for example,

this individual denied being at the car lot in May 2019 and demonstrated no familiarity with peer-

to-peer networks—a stark contrast from the information the defendant provided to law

enforcement regarding his familiarity with both peer-to-peer networks and the Dark Web during

his voluntary interview. This individual also consented to a manual review of his phone, which

he informed law enforcement he obtained in October of 2019, and law enforcement discovered

nothing of evidentiary value during this manual review. As a result, his phone was not seized, and

a forensic image of the device was not created.

       With respect to the individual identified by the defendant as “Witness #2,” this individual

informed law enforcement that he stopped working at the defendant’s car lot in 2018 to start his

own business—a fact corroborated by other evidence. He similarly denied having any familiarity

with peer-to-peer networks and advised law enforcement that the defendant’s computer at the car

lot had a program known as “Covenant Eyes” installed on it, which would alert the defendant’s

wife if the device was used to view pornography. In explaining this detail, this individual noted

that the defendant told him he struggled with a pornography addiction. Finally, this individual

likewise consented to a search of his cellular phone, which was completed on scene. The

examination consisted of a forensic review, which uncovered no evidence of child sexual abuse

material and did not result in the creation of a forensic report or image copy of the data on the

device. Law enforcement has since received information that this individual was incarcerated

during the period charged in the indictment, which is the same period in which the defendant’s IP

address was used to share child sexual abuse material online.

       Finally, with respect to the individual identified by the defendant as “Witness #3,” this

individual advised law enforcement during a voluntary interview that he began working for the



                                                  8
Case 5:21-cr-50014-TLB Document 47               Filed 09/10/21 Page 9 of 13 PageID #: 767




defendant in June 2019, after the defendant’s IP address was used to share child sexual abuse

material on the BitTorrent peer-to-peer network. Records obtained from the defendant’s business

confirm that this individual was not working at the defendant’s car lot during the relevant

timeframe. Further, this individual also demonstrated an extremely limited familiarity with

computers, and a manual review of his cell phone during his voluntary interview uncovered no

evidence of child sexual abuse material.

       In light of the above, there is no reason to conclude that image copies of these three

individuals’ phones might contain exculpatory information—including, as the defendant

hypothesizes, evidence related to the BitTorrent peer-to-peer file-sharing network, the Dark Web,

and geolocation data placing the devices on the car lot on May 14 and May 15, 2019 (see Doc. 40

at 7). There is ample reason, however, to conclude that they do not contain such evidence. In

other words, law enforcement had no reason to seize and forensically image these three phones, as

all available evidence made clear that they contained nothing of evidentiary value.            The

defendant’s retrospective insistence that they might contain some helpful information is simply

wishful speculation and is entirely unsupported by the actual evidence in this case.

       Second, there is no evidence to conclude that the government acted in bad faith. The

defendant has failed to offer proof of an “official animus” or a “conscious effort to suppress

exculpatory evidence.” Trombetta, 467 U.S. at 488; see also United States v. Red Bow, 851 F.

Supp. 2d 1176, 1180 (D.N.D. 2012) (“[I]n the context of criminal law and circumstances where

the government failed to preserve evidence, bad faith is required rather than negligence, gross

negligence, or recklessness.”). Law enforcement did not, for example, intentionally erase or delete

evidence in its possession, and the defendant has not claimed that it did. Nor did law enforcement

fail to thoroughly investigate this case or seek to conceal its investigative efforts from the



                                                9
Case 5:21-cr-50014-TLB Document 47                Filed 09/10/21 Page 10 of 13 PageID #: 768




defendant. Indeed, the defendant’s motion is based entirely on information he has learned through

the many reports and recordings prepared by law enforcement and produced in discovery.

       Further, because of the thoroughness of law enforcement’s investigation, the government

has obtained evidence indicating that none of the three individuals identified in the defendant’s

motion were present on the car lot in May 2019, when the defendant’s IP address was used to share

child sexual abuse material online and when his computer was used to download such material.

The government has also obtained and provided to the defense evidence establishing that the

defendant was present on the car lot at this time. Indeed, the car lot belonged to the defendant and,

based on his own business records, he appears to have been the only paid employee on the dates

his computer was used to download child sexual abuse material. Forensic evidence recovered

from his devices further confirms that he was, in fact, on the car lot when his computer was used

to download child sexual abuse material. Rather than confronting this evidence, the defendant is

seeking the extraordinary remedy of dismissal of the entire indictment against him based on his

complaint that the government failed in 2019 to predict the exact contours of his defense strategy

in 2021 and tailor its investigation to support that strategy. While an unsurprising litigation tactic,

this sort of retrospective critique on the part of the defendant falls well short of satisfying his

burden of proving that the government acted in bad faith, and his motion should be denied.5

       As a final matter, the defendant has failed to address whether comparable evidence is

reasonably available to him. Webster, 625 F.3d at 446. While the defendant’s motion relies




5
  The bad-faith analysis in particular lays bare the improper framing of the defendant’s current
claim. By equating the government’s failure to conduct an investigation to suit his eventual
defense with the failure to preserve evidence, the defendant is asking this Court to adopt a
framework that would impose an insurmountable burden on the government’s ability to investigate
violations of federal criminal law and would permit defendants to obtain dismissals of indictments
against them in virtually every case. The Court should therefore deny the defendant’s motion.
                                                  10
Case 5:21-cr-50014-TLB Document 47               Filed 09/10/21 Page 11 of 13 PageID #: 769




primarily upon his own conclusory assertions regarding the exculpatory value of the information

he now seeks, it appears that he believes that the forensic image copies of the three phones might

contain geolocation data placing the devices on the car lot when his computer was used to

download child sexual abuse material.        (Doc. 40 at 7).     Setting aside the ample evidence

establishing that the owners of these phones were not on the car lot at that time—as well as the

similarly ample evidence establishing that the defendant was on the car lot at that time, which

would place him in the best position to prove those individuals’ presence on the car lot—he will

have the opportunity at trial to present evidence through cross-examination and his own case,

should he choose to present one, establishing that he was not the only individual who had access

to the lot. Under these circumstances, dismissal of the indictment is unwarranted, See United

States v. Farmer, 312 F.3d 933, 936 (8th Cir. 2002) (finding, in case in which a firearm that was

not fingerprinted was destroyed before trial, that the defendant could not establish a due process

violation because he “successfully presented the fact that the gun had not been fingerprinted to the

jury; yet, the jury found a link between [appellant] and the firearm” and the evidence was therefore

not “favorable to the defendant” or “material to the issue of his guilt”); see also United States v.

Bloomgren, 42 F. App’x 147, 151 (10th Cir. 2002) (“Comparable evidence was presented at trial

to show that others had access to the Ranch. . . . A police officer testified at trial that he found

both men's and women's clothing in the house. The police did not destroy these items; they simply

did not seize them. The presentation of this evidence means that the failure to collect [the clothing]

simply was not prejudicial.”). Accordingly, the defendant’s motion should be denied.




                                                 11
Case 5:21-cr-50014-TLB Document 47             Filed 09/10/21 Page 12 of 13 PageID #: 770




                                       CONCLUSION

       For the foregoing reasons, the United States respectfully requests that the Court deny the

defendant’s “Motion to Dismiss for Government’s Failure to Preserve Potentially Exculpatory

Evidence,” (Doc. 40).

                                                    Respectfully submitted,


                                            By:     /s/ Dustin Roberts
                                                    Dustin Roberts
                                                    Assistant United States Attorney
                                                    Arkansas Bar No. 2005185
                                                    414 Parker Avenue
                                                    Fort Smith, AR 72901
                                                    Office: 479-249-9034

                                                    /s/ Carly Marshall
                                                    Carly Marshall
                                                    Assistant United States Attorney
                                                    Arkansas Bar No. 2012173
                                                    414 Parker Avenue
                                                    Fort Smith, AR 72901
                                                    Office: 479-249-9034

                                                    AND

                                                    /s/ William G. Clayman
                                                    William G. Clayman
                                                    D.C. Bar No. 1552464
                                                    Trial Attorney
                                                    Child Exploitation and Obscenity Section
                                                    U.S. Department of Justice
                                                    1301 New York Avenue NW
                                                    Washington, D.C. 20005
                                                    Telephone: 202-514-5780
                                                    Email: william.clayman@usdoj.gov




                                               12
Case 5:21-cr-50014-TLB Document 47              Filed 09/10/21 Page 13 of 13 PageID #: 771




                                CERTIFICATE OF SERVICE

       I, Dustin Roberts, Assistant United States Attorney for the Western District of Arkansas,
hereby certify that a true and correct copy of the foregoing pleading was electronically filed with
the Clerk of Court using the CM/ECF System which will send notification of such filing to the
following:

Justin Gelfand, Travis Story, Gregory Payne, Attorneys for the Defendant

                                                     /s/ Dustin Roberts
                                                     Dustin Roberts
                                                     Assistant United States Attorney




                                                13
